[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 297 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 298 
After advisement, THE COURT arrived at the following conclusions:
That the act concerning escheats, passed April 29, 1833, and the act amending the same, passed March 18, 1834, did not require the assent of the two-thirds of the members elected to each branch of the legislature, in order to render them valid and effectual in respect to lands which escheated after their passage; *Page 300 
as to which, they are not to be regarded as acts appropriating public moneys or property for private purposes, within the meaning of article 7, section 9 of the constitution of 1821, but as statutes effecting a modification of the laws relating to escheats, and whereby the state upon proper application and on certain prescribed conditions, might in all cases waive or relinquish its claim to lands, the title to which should fail from a defect of heirs; which waiver or relinquishment in the mode prescribed and by a general law, it was as competent for the legislature to ordain by a majority vote, as it would have been by such vote otherwise to have amended, or to have abolished altogether the statutes relating to escheats.
The statutes in question having been designed to establish a liberal and benign policy on the part of the state, ought to receive a liberal construction; and there appearing to be no reason why lands under the circumstances of this case should be excepted from the operation of these statutes, and their language being sufficiently comprehensive to embrace such lands, provided it be not taken in a strict and technical sense, but receive a liberal construction, it is the conclusion of the court upon the facts presented by the special verdict, that James Englishbe died "seised" of the premises in question within the true intent and meaning of those statutes, which were intended to embrace every case where the state might acquire an interest in lands by escheat.
That it was therefore competent for the commissioners of the land office to release the lands in question by letters patent under the great seal of the state, as was done on the 22d day of April, 1835, to Mary Englishbe, the widow of James Englishbe, the person last seised, whereby the state was divested of all right or claim to such lands; so that the subsequent statutes in favor of Francis Englishbe, the plaintiff, did not operate to vest him with title. He therefore had failed to establish any right to the premises in question; and the judgment in his favor ought to be reversed, and a judgment rendered in favor of the defendants.
Ordered accordingly. *Page 301